FILED
                                                               DEC 07 2015
 1                          NOT FOR PUBLICATION
                                                           SUSAN M. SPRAUL, CLERK
                                                             U.S. BKCY. APP. PANEL
 2                                                           OF THE NINTH CIRCUIT

 3                   UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                             OF THE NINTH CIRCUIT
 5   In re:                         )      BAP No.      CC-15-1008-KuFKi
                                    )
 6   LAVESTA M. LOCKLIN,            )      Bk. No.      13-24951
                                    )
 7                       Debtor.    )
     _______________________________)
 8                                  )
     RELIANCE STEEL & ALUMINUM CO.; )
 9   STEPHEN G. OPPERWALL,          )
                                    )
10                       Appellants,)
                                    )
11   v.                             )      MEMORANDUM*
                                    )
12   LAVESTA M. LOCKLIN,            )
                                    )
13                       Appellee. )
     _______________________________)
14
                     Argued and Submitted on October 22, 2015
15                          at Los Angeles, California
16                           Filed – December 7, 2015
17                Appeal from the United States Bankruptcy Court
                      for the Central District of California
18
               Honorable Mark D. Houle, Bankruptcy Judge, Presiding
19
20   Appearances:      Robert P. Goe of Goe & Forsythe, LLP argued for
                       appellee LaVesta M. Locklin.**
21
22   Before: KURTZ, FARIS and KIRSCHER, Bankruptcy Judges.
23
          *
24         This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
25   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8024-1.
26
          **
           Counsel for appellants Reliance Steel & Aluminum Co. and
27   Stephen G. Opperwall did not appear for oral argument, so
28   appellants’ position was deemed submitted on their appeal briefs
     and on the appellate record.
 1                              INTRODUCTION
 2        Reliance Steel & Aluminum Co. and its counsel Stephen
 3   Opperwall appeal from the bankruptcy court’s order pursuant to
 4   11 U.S.C. § 362(k)1 determining that they willfully violated the
 5   automatic stay and awarding against them actual damages of $7,033
 6   and punitive damages of $2,500.
 7        Reliance and Opperwall assert that, when they sent letters
 8   to the debtor’s real estate broker referencing the pending court-
 9   approved sale of the debtor’s residence and notifying the broker
10   that Reliance held certain judgment liens, they were not trying
11   to interfere with the sale or to control property of Locklin’s
12   bankruptcy estate.   The bankruptcy found Reliance’s and
13   Opperwall’s assertions disingenuous, and the record supports that
14   finding.
15        Reliance and Opperwall further assert that the bankruptcy
16   court should not have awarded the debtor any of her attorney’s
17   fees as actual damages given that there was no evidence of any
18   injury (other than the fees) resulting from their conduct.
19   Reliance’s and Opperwall’s assertion regarding the fee award is
20   inconsistent with the plain language of § 362(k) and with binding
21   Ninth Circuit authority.
22        Accordingly, we AFFIRM the bankruptcy court’s stay violation
23   order.
24
25
26        1
           Unless specified otherwise, all chapter and section
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     all “Rule” references are to the Federal Rules of Bankruptcy
28   Procedure.

                                       2
 1                                  FACTS
 2        For many years, LaVesta Locklin’s husband Bill operated
 3   Nightscaping, Inc. and Loran, Inc., which were in the business of
 4   designing, manufacturing and selling landscape lighting products.
 5   Bill was the sole owner of Nightscaping and Loran until his death
 6   in December 2007, at which point Locklin became the sole owner.
 7   Thereafter, the businesses took a serious turn for the worse.
 8   Notwithstanding Locklin’s attempts to right the businesses by
 9   investing significant amounts of capital and by hiring a
10   professional senior management team, her efforts did not save the
11   businesses, which ceased operations in September 2013.
12        Reliance’s relationship with Nightscaping and Loran dates
13   back to at least 2006.   At that time, Reliance agreed to sell to
14   Nightscaping and Loran, on credit, materials the businesses
15   needed for their manufacturing processes.   Nightscaping’s and
16   Loran’s business records reflect that, between 2006 and 2012,
17   they fully paid 94 of 95 Reliance invoices.   According to those
18   records, Reliance’s last invoice in the approximate amount of
19   $9,500 was only partially paid.   The unpaid balance of roughly
20   $8,000 has spawned a great deal of expensive litigation between
21   the parties.
22        In September 2013, one week after Locklin commenced her
23   personal chapter 11 case, Reliance sued Nightscaping, Loran and
24   Locklin in the Los Angeles County Superior Court.   Locklin
25   presumably did not list Reliance as one of her creditors because,
26   in her view, Reliance was a trade creditor of the businesses and
27   was not one of her personal creditors.   Reliance saw it
28   differently.   Reliance’s state court complaint alleged that

                                       3
 1   Locklin was liable to Reliance as Nightscaping’s and Loran’s
 2   alter ego.   Reliance learned of Locklin’s bankruptcy case by no
 3   later than the beginning of February 2014, when it filed a proof
 4   of claim in Locklin’s bankruptcy case.   Eventually, in March
 5   2014, Reliance dismissed Locklin from the state court lawsuit,
 6   without prejudice.   But Reliance obtained a default judgment
 7   against Nightscaping and Loran on July 30, 2014.
 8        After hotly contested claim litigation spanning several
 9   months, the bankruptcy court disallowed Reliance’s claim against
10   Locklin because Reliance never substantiated its alter ego
11   allegations against Locklin.2
12        In July 2014, shortly before the bankruptcy court’s claim
13   disallowance ruling, the bankruptcy court granted Locklin’s
14   motion to sell her personal residence on Walnut Street in
15   Redlands, California.   Copies of both the notice of the sale
16   motion and the sale order were served on Opperwall.   In relevant
17   part, these documents identified Blesch & Associates Real Estate
18   as Locklin’s real estate broker and provided for Locklin’s
19   bankruptcy counsel, after sale closing, to hold the net sale
20   proceeds pending further order of court.
21        On August 29, 2014, the same day the bankruptcy court
22   entered its claim disallowance order, Opperwall served by mail on
23
          2
24         The bankruptcy court’s claim disallowance order is the
     subject of a separate appeal (BAP No.CC-14-1446). In that
25   appeal, we are vacating the claim disallowance order and
26   remanding for further proceedings. Even so, in and around
     September 2014, at the time Reliance and Opperwall engaged in the
27   conduct that led to the stay violation proceedings, the
     bankruptcy court had just disallowed Reliance’s proof of claim
28   against Locklin.

                                      4
 1   Jane Blesch of Blesch & Associates a two-page Notice of Judgment
 2   lien.    The first page of the Notice of Judgment Lien identified
 3   Nightscaping as the judgment debtor, and the second page
 4   identified Loran as an additional judgment debtor.     The Notice of
 5   Judgment lien did not identify Locklin as a judgment debtor, but
 6   the proof of service attached to the Notice of Judgment lien
 7   contained the following information at the very top of the page:
 8                        PROOF OF SERVICE BY MAIL
             (Reliance Steel & Aluminum Co. dba MetalCenter v.
 9           Nightscaping, Inc.; Loran, Inc.; LaVesta Locklin)
         (Los Angeles County Superior Court Case Number 13K12928)
10
11   Notice of Judgment Lien (Aug. 29, 2014) (emphasis in original).
12        When Opperwall served the Notice of Judgment Lien on Blesch,
13   he did not explain why he had served it on her or what
14   information, right or demand he was attempting to communicate to
15   Blesch.    Apparently not satisfied that he had fully conveyed
16   whatever he was attempting to convey to Blesch, on September 9,
17   2014, Opperwall emailed to Jerritt Watts of Blesch & Associates a
18   cover letter and several enclosures related to Reliance’s state
19   court litigation against Nightscaping, Loran and Locklin.3    In
20   the cover letter, the first thing Opperwall told Watts was: “I
21   represent Reliance Steel & Aluminum Co. in the above referenced
22   case against Defendants Nightscaping, Inc.; Loran, Inc.; LaVesta
23   Locklin; and DOES 1-50.”    Letter (Sept. 9, 2014).   Notably, by
24   using the present tense and by including Locklin in his list of
25   defendants, Opperwall effectively advised Watts that his
26
27
          3
           In addition to emailing the letter and enclosures to Watts,
28   Opperwall also mailed the letter and enclosures.

                                       5
 1   representation of Reliance against Locklin in the state court
 2   litigation was ongoing.
 3        Opperwall did not advise Watts that Reliance had dismissed
 4   Locklin from the state court litigation in March 2014.    Nor did
 5   Opperwall identify the specific purpose or relevance of his cover
 6   letter and the enclosures; however, immediately after identifying
 7   himself as counsel for Reliance, Opperwall stated in the cover
 8   letter: “I am informed that you have an escrow open for the sale
 9   of real property regarding the bankruptcy of Lavesta Locklin.”
10   The four documents Opperwall enclosed with the cover letter were
11   copies of the following: (1) Reliance’s complaint against
12   Nightscaping, Loran and Locklin; (2) Reliance’s Abstract of
13   Judgment against Nightscaping and Loran; (3) Reliance’s Default
14   Judgment against Nightscaping and Loran; and (4) Reliance’s
15   Notice of Judgment lien against Nightscaping and Loran.
16        Roughly two weeks after Opperwall corresponded with Watts,
17   Locklin filed her motion seeking a determination that Reliance
18   and Opperwall had willfully violated the automatic stay.    In the
19   motion, Locklin requested an injunction prohibiting Opperwall
20   from all further attempts to collect upon Reliance’s disallowed
21   claim against Locklin and her property.   Locklin further reserved
22   the right to prove up her entitlement to recover actual damages
23   and punitive damages under § 362(k).   At the time Locklin filed
24   her stay violation motion, the sale of Locklin’s residence was
25   still pending.   At some point thereafter, the sale fell through,
26   and the escrow was cancelled.
27        In opposition to the motion, Reliance and Opperwall denied
28   that they had violated the automatic stay (willfully or

                                      6
 1   otherwise) by sending the letters.   They contended that they had
 2   not been attempting to assert a claim or interest against
 3   property of the estate or to interfere with the sale of estate
 4   property.   According to Opperwall’s supporting declaration, he
 5   had sent the letters to Blesch and Watts just in case it turned
 6   out that Nightscaping or Loran held some right to a portion of
 7   the proceeds from the sale of Locklin’s residence.   But Reliance
 8   and Opperwall never identified what that interest might be, nor
 9   did they ever come forward with any evidence (or even factual
10   allegations) to support their theory that Nightscaping or Loran
11   might have held an interest in the residence or its proceeds.
12        In fact, Locklin’s bankruptcy schedules and her motion to
13   sell the residence both identified the residence as property of
14   Locklin’s bankruptcy estate.   Tellingly, while the sale motion
15   proceedings were taking place in the bankruptcy court, neither
16   Reliance nor Opperwall made any attempt to assert that either
17   Nightscaping or Loran had a legally cognizable interest in the
18   residence or its proceeds.
19        On October 21, 2014, the bankruptcy court held its initial
20   hearing on Locklin’s stay violation motion.   The court was not
21   persuaded by the stated purpose offered by Reliance and Opperwall
22   for their conduct.   The court instead found that their actions in
23   sending the letters to Blesch and Watts were attempts to exercise
24   control over property of the estate, to enforce a lien against
25   property of the estate, and to collect on a (disallowed) pre-
26   petition claim.   The court further found that Reliance’s and
27   Opperwall’s actions constituted willful stay violations within
28   the meaning of § 362(k) and that the matter should be continued

                                      7
 1   to enable the parties to fully address the damages issue.
 2        After the submission of evidence regarding damages, further
 3   briefing and two additional hearings, the bankruptcy court
 4   awarded Locklin as actual damages only a fraction of the fees she
 5   requested.   Locklin requested over $16,000 in fees, but the
 6   bankruptcy court limited the actual damages award to $7,033 based
 7   on the following reasoning and findings:
 8        [G]iven the multiple violations of the stay and the
          circumstances of the case, the Court is inclined to
 9        find that Debtor’s actual damages here include fees
          incurred by counsel in filing the Motion for Violation
10        of the Stay, but which the Court will reduce taking
          into account (1) somewhat excessive amounts billed for
11        drafting the Motion, (2) the fact that Debtor did not
          attempt to communicate with Reliance prior to filing
12        the Motion, and (3) the fact that the arguable effected
          sale of the Walnut Property fell through by no fault of
13        the Correspondence. Here, the Court will allow amounts
          of $2,033 for fees incurred for correspondence with the
14        broker, analyzing the Correspondence from Reliance and
          research regarding a possible stay violation. The
15        Court will allow a further $5,000 for fees incurred in
          connection with the Motion, reduced as discussed above
16        from the total balance requested on reasonableness
          grounds given the circumstances of the case, for a
17        total fee award of $7,033.
18   Tent. Ruling attached to and incorporated into bankruptcy court’s
19   stay violation order (Dec. 30, 2014).
20        In support of its punitive damages award, the bankruptcy
21   court in essence found that, given the timing and nature of
22   Opperwall’s letters, Reliance and Opperwall intentionally sought
23   to interfere with Locklin’s court-authorized sale of her
24   residence and to exercise control over her residence and the
25   anticipated sale proceeds in reckless disregard of Locklin’s
26   rights as a debtor in possession and notwithstanding the
27   bankruptcy court’s prior determination that Reliance did not have
28   an allowable claim against Locklin.   Based on these findings, the

                                      8
 1   bankruptcy court awarded Locklin $2,500 in punitive damages.
 2        The bankruptcy court entered its stay violation order on
 3   December 30, 2014, and Reliance and Opperwall timely appealed.
 4                               JURISDICTION
 5        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 6   §§ 1334 and 157(b)(2)(A), and we have jurisdiction under
 7   28 U.S.C. § 158.
 8                                  ISSUES
 9   1.   Did the bankruptcy court err when it determined that Reliance
10   and Opperwall violated the automatic stay?
11   2.   Did the bankruptcy court err when it determined that
12   Locklin’s reasonably-incurred attorney’s fees were recoverable as
13   actual damages within the meaning of § 362(k)?
14                            STANDARDS OF REVIEW
15        The scope of the automatic stay, and the actions enjoined by
16   it, are questions of law we review de novo.    Eskanos & Adler,
17   P.C. v. Leetien, 309 F.3d 1210, 1213 (9th Cir. 2002).    But the
18   determination of what actions Reliance and Opperwall took, the
19   underlying purpose of those actions, and whether their stay
20   violations were willful are questions of fact reviewed under the
21   clearly erroneous standard.   Id.
22        The amount of damages awarded is reviewed for an abuse of
23   discretion.   Id.   The bankruptcy court abused its discretion if
24   it incorrectly construed or applied a legal rule or its factual
25   findings were illogical, implausible or without support in the
26   record.   United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir.
27   2009) (en banc).
28

                                         9
 1                                DISCUSSION
 2        The automatic stay is an essential component of the
 3   Bankruptcy Code.   See America’s Servicing Co. v. Schwartz-Tallard
 4   (In re Schwartz-Tallard), 803 F.3d 1095, 1100 (9th Cir. 2015) (en
 5   banc).   It gives the debtor respite from creditor activity and
 6   maintains the status quo among the creditors in order to
 7   forestall a creditor race to the courthouse and to facilitate an
 8   orderly and equitable distribution of the estate’s assets.    See
 9   id.; Hillis Motors, Inc. v. Haw. Auto. Dealers’ Ass’n, 997 F.2d
10   581, 585-86 (9th Cir. 1993).
11        In order to preserve and promote the efficacy of the
12   automatic stay, it is liberally construed and strenuously
13   enforced.   See, e.g., In re Schwartz-Tallard, 803 F.3d at 1100;
14   Schwartz v. United States (In re Schwartz), 954 F.2d 569, 571
15   (9th Cir. 1992).   Apparently dissatisfied with the debtor
16   remedies formerly available against stay violators, Congress
17   amended the Bankruptcy Code in 1984 to add § 362(h), which was
18   re-designated as § 362(k) in 2005.    See In re Schwartz-Tallard,
19   803 F.3d at 1098; see also In re Kutumian, 2014 WL 2024789, at
20   *10 (Bankr. E.D. Cal. 2014) (discussing legislative history).
21   Section 362(k)(1) provides in relevant part: “[A]n individual
22   injured by any willful violation of a stay provided by this
23   section shall recover actual damages, including costs and
24   attorneys’ fees, and, in appropriate circumstances, may recover
25   punitive damages.”
26        A stay violation is willful if the alleged violator knew of
27   the automatic stay and if his or her actions were intentional.
28   Leetien, 309 F.3d at 1215.   In turn, the alleged violator is


                                      10
 1   charged with knowledge of the automatic stay if he or she knew of
 2   the debtor’s bankruptcy case.    Knupfer v. Lindblade (In re Dyer),
 3   322 F.3d 1178, 1191 (9th Cir. 2003); see also Ozenne v. Bendon
 4   (In re Ozenne), 337 B.R. 214, 220 (9th Cir. BAP 2006) (“Knowledge
 5   of the bankruptcy filing is the legal equivalent of knowledge of
 6   the automatic stay.”).    There is no dispute here that Reliance
 7   and Opperwall knew about Locklin’s bankruptcy case and acted
 8   intentionally when they sent the letters to Blesch and Watts.
 9        Until recently, in order to recover attorney’s fees, Locklin
10   would have needed to prove that Reliance’s and Opperwall’s
11   conduct qualified as ongoing stay violations – that the
12   attorney’s fees were incurred to end the stay violations or to
13   nullify their effect.    See Sternberg v. Johnston, 595 F.3d 937,
14   947 (9th Cir. 2010).    However, an en banc panel of the Ninth
15   Circuit Court of Appeals has overruled Sternberg.
16   In re Schwartz-Tallard, 803 F.3d at 1097.    In re Schwartz-Tallard
17   held that all reasonable attorney’s fees that an individual
18   debtor incurs in enforcing the stay – including the fees incurred
19   in prosecuting a damages action for violation of the stay – are
20   recoverable as actual damages under § 362(k)(1).    Id. at 1101.
21   Thus, in light of In re Schwartz-Tallard, bankruptcy courts no
22   longer need to distinguish between those fees incurred to end the
23   stay violation and those fees incurred to recover damages.      Id.
24   Simply put, under In re Schwartz-Tallard, all of these fees
25   qualify as actual damages for purposes of § 362(k)(1).    Id.
26        Reliance and Opperwall only make two arguments on appeal,
27   and neither argument has any merit.    First, they argue that the
28   bankruptcy court erred when it found that their letters amounted


                                      11
 1   to acts taken to interfere with Locklin’s sale of her residence
 2   and to exercise control over estate property and, hence,
 3   constituted stay violations.   The bankruptcy court’s finding
 4   regarding the underlying purpose of the letters qualifies as a
 5   reasonable inference drawn from the evidence in the record.
 6   While the bankruptcy court alternately could have arrived at a
 7   different inference, we cannot say that this inference was
 8   clearly erroneous.   See Anderson v. City of Bessemer City, N.C.,
 9   470 U.S. 564, 574 (1985) (“Where there are two permissible views
10   of the evidence, the fact finder's choice between them cannot be
11   clearly erroneous.”); see also Retz v. Samson (In re Retz),
12   606 F.3d 1189, 1196 (9th Cir. 2010) (holding that bankruptcy
13   court’s findings of fact are clearly erroneous only if they are
14   “illogical, implausible, or without support in the record.”).
15        Second, Reliance and Opperwall argue that the bankruptcy
16   court should not have awarded any attorney’s fees to Locklin
17   because Locklin did not suffer any actual damages as a result of
18   their stay violations.   This argument incorrectly assumes that
19   Locklin’s attorney’s fees do not qualify as actual damages and
20   that attorney’s fees are recoverable under § 362(k) only if the
21   debtor suffered another form of injury as a result of the stay
22   violations.   Neither of these assumptions can be reconciled with
23   the plain language of § 362(k) or with In re Schwartz-Tallard.
24        At another level, Reliance’s and Opperwall’s second argument
25   challenges the notion that their willful stay violations (sending
26   the letters) were significant enough to justify the need for any
27   action on the part of Locklin.   They contend that their stay
28   violations were not subject to “re-occurrence” and that their


                                      12
 1   conduct was “discrete and complete” once they finished sending
 2   the letters.   In essence, they are arguing that none of the fees
 3   Locklin incurred were reasonable because their own conduct was so
 4   minimal and legally ineffectual in relation to Locklin and her
 5   estate property that no response was reasonably necessary.
 6        The bankruptcy court disagreed, and so do we.   The record
 7   indicates that at least some of the attorney’s fees arose from
 8   Locklin’s counsel’s need to communicate with the real estate
 9   broker regarding the significance of the letters.
10   In re Schwartz-Tallard explicitly held that attorney’s fees
11   incurred outside of a court proceeding to address a willful stay
12   violation are recoverable as actual damages under § 362(k)(1).
13   In re Schwartz-Tallard, 803 F.3d at 1099.
14        More importantly, the bankruptcy court in effect found that,
15   if Locklin had not requested relief from the court in response to
16   the letters, the potential chilling effect of the letters on the
17   sale closing and on the distribution of the sale proceeds would
18   have remained unremediated – at least until the escrow was later
19   cancelled.   We cannot say that the bankruptcy court’s findings in
20   this regard were clearly erroneous.   Moreover, as the bankruptcy
21   court’s additional findings indicate, absent Locklin’s stay
22   violation motion, Reliance and Opperwall would have continued to
23   have incentive to further interfere with other aspects of the
24   administration of Locklin’s bankruptcy estate in the hopes of
25   leveraging a nuisance payoff from Locklin.
26        The bankruptcy court correctly found that, before filing the
27   stay violation motion, Locklin’s counsel should have attempted to
28   rectify the stay violations by contacting Opperwall and demanding


                                     13
 1   that he and Reliance take action to terminate their stay
 2   violations and nullify their effect.   The bankruptcy court
 3   correctly took this finding into account in calculating what
 4   portion of Locklin’s fees should be awarded as reasonable.    But
 5   this finding did not vitiate the stay violations or change the
 6   fact that Reliance and Opperwall disputed that the stay
 7   violations had occurred and thereby rendered it necessary for the
 8   bankruptcy court to render a stay violation ruling.   Furthermore,
 9   given the parties’ litigation history and their respective
10   positions on the stay violation issue, we agree with the
11   bankruptcy court that any advance discussions between the parties
12   on the stay violation issue likely would not have resolved the
13   issue without court intervention.
14        It also is worth noting that Reliance and Opperwall never
15   took any action in an attempt to remediate or limit the potential
16   negative impact of their letters on Locklin’s then-pending sale
17   of her residence.   See In re Dyer, 322 F.3d at 1192 (holding that
18   stay violators have an affirmative duty to remedy their stay
19   violations).   Among other things, Reliance and Opperwall could
20   have sent clarifying letters to Blesch and Watts disclaiming any
21   interest in Locklin’s property or the proceeds of Locklin’s
22   property.   Instead, Reliance and Opperwall disputed that the
23   letters they sent violated the stay.   And, as the bankruptcy
24   court put it, they disingenuously protested their innocent
25   intent.   They claimed that they had not intended (1) to interfere
26   with the court-approved sale, (2) to interfere with the court-
27   approved distribution of the sale proceeds, or (3) to insinuate
28   that Reliance had some sort of claim against Locklin or her


                                     14
 1   residence.    The record supports the bankruptcy court’s finding
 2   that this is precisely what Reliance and Opperwall intended.
 3        In short, the bankruptcy court did not abuse its discretion
 4   when it awarded Locklin $7,033 in fees as actual damages arising
 5   from Reliance’s and Opperwall’s willful stay violations.
 6        Reliance’s and Opperwall’s opening brief did not address the
 7   issue of whether the bankruptcy court erred in awarding punitive
 8   damages.    Consequently, Reliance and Opperwall have forfeited
 9   this issue.    See Christian Legal Soc'y v. Wu, 626 F.3d 483,
10   487–88 (9th Cir. 2010); Brownfield v. City of Yakima, 612 F.3d
11   1140, 1149 n.4 (9th Cir. 2010).
12        On appeal, after this Panel set this matter for oral
13   argument, Reliance and Opperwall filed a motion to continue oral
14   argument.    We denied that motion because Reliance’s and
15   Opperwall’s motion did not explain why they had not followed the
16   Panel’s procedures for notifying the court of their
17   unavailability for oral argument.      Those procedures were set
18   forth in the Panel’s briefing order served on all of the parties.
19   After we denied the continuance motion, Reliance and Opperwall
20   filed additional papers attempting to persuade the Panel that
21   oral argument should be taken off calendar.      In support, Reliance
22   and Opperwall also submitted a request for judicial notice
23   seeking to have us consider documents beyond the scope of the
24   record in this appeal and irrelevant to the issues on appeal and
25   to our basis for denying their continuance motion.      Nothing
26   presented by Reliance and Opperwall persuades us that holding
27   oral argument without their counsel being present was unfair,
28   given their failure to follow the Panel’s procedures.      Therefore,


                                       15
 1   we reaffirm our denial of their requests for relief relating to
 2   oral argument, and we also hereby ORDER DENIED their request for
 3   judicial notice.
 4                              CONCLUSION
 5        For the reasons set forth above, we AFFIRM the bankruptcy
 6   court’s stay violation order.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     16